Citation Nr: 1008739	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction in the rating for bilateral hearing 
loss from 30 to 20 percent, effective from April 1, 2008, was 
proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In December 2008, the Veteran presented testimony at a 
personal hearing conducted at the Waco RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of this 
personal hearing is in the Veteran's claims folder. 

In April 2009, the Board remanded the matter on appeal for 
further development.  

The issue of the reduction for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Reason for Remand:  Stegall v. West, 11 Vet. App. 268 (1998).

As stated in the April 2009 remand, in June 2008, the Veteran 
underwent a VA audiological examination.  However, the Board 
finds it significant that two sets of audiometric results 
with vastly different findings have been associated with the 
claims file.  Both contain the Veteran's name, are dated the 
same day, and were recorded by the same examiner.




On the first set, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
70
70
70
LEFT
45
65
80
80

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 percent in the left ear.

On the second set, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
85
90
95
105
LEFT
95
95
100
105

Speech audiometry revealed speech recognition ability of 4 
percent in the right ear and of 12 percent in the left ear.

Moreover, during his December 2008 hearing, the Veteran 
testified that he felt there had been an error with his 
examination and relayed that the person who performed the 
examination was being trained at the time of his examination.  

Because there are two sets of audiometric readings and it is 
unclear which one, if not both, belong to the Veteran, the 
Board remanded the matter to ascertain which of the scores 
are correct.  In the event that it was not possible to obtain 
the correct readings, the Board ordered another VA 
audiological examination.  Additionally, the Board remanded 
for VA to provide the Veteran with the provisions of 
38 C.F.R. §§ 3.105(e) and (i). 

In December 2009, a VA audiologist reviewed the two sets of 
hearing scores from the June 2008 VA examination as well as 
the scores from the August 2007 VA examination.  The 
audiologist opined that she could not resolve the issue of 
which scores were the Veteran's without resorting to mere 
speculation.  She added with no information found in the file 
reporting a significant change in hearing acuity between the 
August 2007 and June 2008 tests, she believed the audiometric 
data reflecting the moderate to severe hearing loss, rather 
than the severe to profound, were correct, as they more 
closely agree with the audiometric results obtained ten 
months earlier.

The Board finds that because the December 2009 VA examiner 
could not reach an opinion regarding which scores were the 
Veteran's without resorting to speculation, it is necessary 
to remand for a VA examination to ascertain the Veteran's 
current level of hearing severity.  Additionally the Board 
notes that the provisions of 38 C.F.R. §§ 3.105(e) and (i) 
relevant to reductions were not provided to the Veteran in 
any correspondence or the December 2009 supplemental 
statement of the case (SSOC).  Accordingly, a remand is 
necessary to provide him with these provisions as requested 
in the prior remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
the provisions of 38 C.F.R. § 3.105(e) and 
(i).  

2.  Schedule the Veteran for a VA 
examination to evaluate his service-
connected bilateral hearing loss.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, to include an examination 
conducted by a state-licensed audiologist 
with controlled speech discrimination 
testing (Maryland CNC) and puretone 
audiometry test.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
service-connected bilateral hearing loss.  
The examiner should comment on how the 
Veteran's hearing loss effects his 
employment and daily life.  38 C.F.R. 
§ 4.10.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should ensure that the Veteran has been 
provided with the provisions of 38 C.F.R. 
§ 3.105(e), (i) and to review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


